Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

RAYONIER




ANNUAL CORPORATE BONUS PROGRAM

(as amended and restated December 10, 2009)



 

 

 

 

 

 

 



Rayonier

Annual Corporate Bonus Program

 

1. Purpose

This Rayonier Annual Corporate Bonus Program ("Bonus Program") is adopted
pursuant to the Rayonier Non-Equity Incentive Plan (the "Plan") and is the
vehicle through which the Compensation and Management Development Committee (the
"Committee") of the Rayonier Board of Directors will make awards to key
personnel that have an impact on the Company's achievement of annual or other
short-term Performance Objectives.

The Bonus Program is effective for Performance Periods designated by the
Committee until such time as the Bonus Program is modified or terminated.

2. Definitions

For purposes of the Bonus Program, the following terms have the indicated
definitions. Terms not defined here have the same meaning as under the Plan.

"Available Bonus Pool" means with respect to any Performance Period, the sum of
the Preliminary Bonus Awards for all Designated Employees excluding Covered
Executives, as adjusted by any change made by the Committee pursuant to Section
4(d)(i); provided that, such sum shall not exceed the amount specified in
Section 4(a).

"Bonus Award" means the bonus payable in respect of a specified Performance
Period to a Designated Employee determined in accordance with Section 4.

"Bonus Program" means this Rayonier Annual Corporate Bonus Program, as it may be
modified from time to time by the Committee.

"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time, and the applicable regulations thereunder.

"Corporate Performance Factor" or "CPF" has the meaning set forth in Section 5.

"Covered Executive" has the same meaning as set forth in the Plan.

"Designated Employees" means with respect to any applicable Performance Period,
the Covered Executives and other employees identified by Salary Grade 15 or
higher, or otherwise, as designated by the Committee prior to the end of the
first quarter of the Performance Period.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Performance Period" means the Company's fiscal year or any other period
designated by the Committee with respect to which Bonus Awards are granted.

"Performance Bonus Award" is the Bonus Award determined in accordance with this
Bonus Program and the Plan.

"Plan" means the Rayonier Non-Equity Incentive Plan, pursuant to which this
Bonus Program is adopted, or any successor thereto.

"Preliminary Bonus Award" means:

for Designated Employees other than Covered Executives, the product of
multiplying (a) the employee's Target Award times (b) the Corporate Performance
Factor calculated in accordance with Exhibit A; and

for Covered Executives, an amount equal to 200% of the executive's Target Award
unless the Corporate Performance Factor is 0%, in which case the Preliminary
Bonus Award will be zero.

"Target Award" means with respect to a Designated Employee, the amount expressed
as a percent of the Designated Employee's Performance Period end base salary.

3. Administration

The Committee shall administer the Bonus Program for all Designated Employees in
accordance with the Plan, provided that, as specified in the Committee's
Charter, the Bonus Award for the Chief Executive Officer shall be subject to
review and approval by the independent members of the Board of Directors.

Before payment of any Bonus Award is made to a Covered Executive under this
Bonus Program, the Committee shall have complied with the provisions of Section
4(d)(iv).

4.

Procedures for Establishing and Determining Performance Bonus Awards



Maximum Bonus Pool for a Performance Period.

The aggregate amount payable as Bonus Awards for any Performance Period for all
Designated Employees shall not exceed 200% of the sum of the Target Awards for
all Executives.



Setting Performance Goals, Performance Objectives and Target Awards.

Not later than the end of the first quarter of each Performance Period (or by
such earlier time as may be required in the future by the applicable provisions
of the Code in the case of Covered Executives), the Committee shall:



Determine the Designated Employees by class or otherwise who will participate in
the Bonus Program for the particular Performance Period;

Determine the parameters of the Corporate Performance Factor to be applied for
the Performance Period in accordance with Section 5(a) and substantially in the
form set forth on Exhibit A;

Establish the Target Award for the Performance Period for the Designated
Employees covered by the Bonus Program by class or otherwise, including for each
Covered Executive, by reference to a percent of base salary by Salary Grade at
the end of the performance period as set forth on Exhibit B; and

Calculation of Performance Bonus Awards.

In the case of Designated Employees who are not Covered Executives, individual
Performance Bonus Awards are determined based upon the Designated Employee's
Preliminary Bonus Award, adjusted up to +/-30% based upon the Designated
Employee's performance against identified individual objectives established for
each Designated Employee; provided that, the sum of all Performance Bonus Awards
for Designated Employees who are not Covered Executives cannot exceed the
Available Bonus Pool. Notwithstanding any adjustments recommended in respect of
a Designated Employee's performance against identified individual objectives,
the Committee may increase or reduce the final Performance Bonus Award of any
Designated Employee who is not a Covered Executive where it deems appropriate,
in its sole discretion, subject to the aggregate limitation in Section 4(a) for
all Bonus Awards. Covered Executive Performance Bonus Awards are calculated
pursuant to (d)(ii) of this Section 4.



Certification of CPF and Finalization of Bonus Awards.

At the end of each Performance Period, the Committee shall:



Review the calculation of the Available Bonus Pool and the Preliminary Bonus
Award payout levels for all Designated Employees covered by the Bonus Program,
and if the Committee deems necessary or appropriate, exercise its discretion to
increase or decrease the Available Bonus Pool based on such factors as it may
deem relevant. Preliminary Bonus Awards of Designated Employees that comprise
the Available Bonus Pool will be adjusted proportionately in the event of such a
discretionary adjustment. The Committee shall make such adjustments as provided
for in Section 4 (c) to individual Performance Bonus Awards to Designated
Employees who are not Covered Executives as the Committee deems appropriate in
its discretion;

With respect to each Covered Executives, determine the reductions if any to the
Covered Executives' Preliminary Bonus Awards based upon the Committee's review
of each Covered Executive's performance in terms of the CPF and performance
against identified individual objectives established for each Covered Executive,
with such determination in the sole negative discretion of the Committee;

Establish the form of payment and the payment date for Bonus Awards for the
Performance Period for Covered Executives as provided in Section 6; and

Prior to the payment of a Bonus Award to any Covered Executive, certify by
Committee resolution or otherwise in writing, in accordance with the
requirements of Section 162(m) of the Code and Section 5(e)(B) of the Plan,
whether the material terms for paying such Bonus Award in respect of the
Performance Period have been achieved or met.

 

5.

Corporate Performance Factor



Criteria for Establishing the CPF.

The "Corporate Performance Factor" shall consist of those Performance Goals
permitted under the Plan that are selected by the Committee for the specified
Performance Period, and weighted as designated by the Committee for such
Performance Period so as to reflect Performance Objectives under the Plan. Such
selection and weighting in determining the Corporate Performance Factor may be
changed from time to time by the Committee consistent with the provisions of the
Plan in respect of Covered Executives, provided that with respect to a
particular Performance Period, the Corporate Performance Factor shall be
established generally prior to the commencement of such Performance Period and
in all events not later than the end of the first quarter of any Performance
Period.



Initial CPF Performance Goals and Parameters.

The Corporate Performance Factor shall be computed as specified in Exhibit A
hereto until changed by the Committee as provided in Section 5(a), with such
adjustments to reported earnings for accounting rule changes, special
non-recurring items, discontinued operations, and similar adjustments as are
approved by the Committee made so as to provide consistent measurements of
continuing corporate performance.



6. Payment of Bonus Awards

Entitlement to Payments Generally.

Subject to Sections 4(d)(iii) and (iv) for Covered Executives, Bonus Awards for
a Performance Period shall be paid at such time as designated by the Committee
following the closing of the Performance Period and its determination of the
final Bonus Awards as provided in Section 4(d), to Designated Employees who are
employed by the Company on the payment date or whose employment terminated as a
result of death, disability or normal retirement following the end of the
applicable Performance Period. The Chief Executive Officer shall determine if a
pro-rated Bonus Award shall be paid to any Designated Employee, other than a
Covered Executive, whose employment terminated as a result of death, disability
or normal retirement during the applicable Performance Period. Except as
provided in the previous sentence, the Committee shall determine in its sole
discretion if a Bonus Award shall be paid to any Designated Employee who is not
employed by the Company on the payment date.



Employment After Commencing of a Performance Period.

Subject to such modifications as may be approved by the Committee, Designated
Employees who commence employment after the start of a Performance Period may be
granted a Bonus Award determined pro-rata for the term of such employee's
employment during the Performance Period. To the extent a new Designated
Employee may become entitled to a Bonus Award hereunder, a Target Award shall be
computed for such Designated Employee to reflect such pro-rata participation and
the Available Bonus Pool shall be adjusted to reflect such Target Award.



Form of Payment.

Bonus Awards shall be paid in cash, except that Bonus Awards that for Covered
Executives may be paid in cash, stock, other stock-based or stock-denominated
units or any combination thereof as determined by the Committee to the extent
permitted by the Plan at the time, and subject to compliance with any applicable
listing requirements and securities laws.



Timing of Payments.

Before payment of any Bonus Award is made to a Covered Executive under this
Bonus Program, the Committee shall have complied with the provisions of Section
4(d)(iv). It is anticipated that for Designated Employees other than Covered
Executives, if authorized by the Committee, payments of Bonus Awards can be
based on preliminary data available in the last month of the Performance Period
and made shortly after the end of the Performance Period, subject to
confirmation following the close of the Performance Period by report to the
Committee at its next regularly scheduled meeting following such payments
indicating that payment was made in compliance with the terms of the Bonus
Program. The time of payment shall be as determined by the Committee, though it
is anticipated that payment shall be made so as not to have any payments under
this program subject to the provisions of Section 409A of the Code.



7. Termination and Amendment

Subject to the provisions of the Plan, the Committee may terminate or amend the
Bonus Program at any time.

8.

Other Provisions



No Designated Employee shall have any claim or right to be granted a Bonus Award
under the Bonus Program until such Bonus Award is actually made. Neither the
existence of this Bonus Program, nor any action taken hereunder, shall be
construed as giving any Designated Employee any right to be retained in the
employ of the Company or in any way interfere with or limit the right of the
Company to terminate any Designated Employee's employment at any time. Nothing
contained in this Bonus Program shall limit the ability of the Company to make
payments or awards to Designated Employees under any other plan, agreement or
arrangement in effect at time the Bonus Program is established or upon a
subsequent date.

No employee shall, at any time, have a right to become a Designated Employee in
the Bonus Program for any Performance Period, for any reason, including
notwithstanding the individual's having previously participated in the Bonus
Program.

The Company shall have the right to deduct from a Bonus Award or from any other
amounts due the Designated Employee from the Company, any taxes or other amounts
required or permitted to be withheld by law.

No Designated Employee or any other party claiming an interest in amounts earned
under the Bonus Program shall have any interest whatsoever in any specific asset
of the Company. To the extent that any person or entity acquires a right to
receive payments under the Bonus Program, such rights shall be that of an
unsecured general creditor of the Company.

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Bonus Program shall be determined in the sole discretion
of the Committee pursuant to the Plan.

With the exception of payments made following the death of a Designated
Employee, the rights and benefits of a Designated Employee hereunder are
personal to the Designated Employee and shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer, encumbrance, attachment,
garnishment or other disposition.

Bonus Awards under this Bonus Program shall not constitute compensation for the
purpose of determining participation or benefits under any other plan of the
Company unless specifically included as compensation in such plan.

If any provision of this Bonus Program would cause a Performance Bonus Award not
to constitute "qualified performance-based compensation" under Section 162(m)
with respect to a Covered Executive, that provision shall be severed from, and
shall be deemed not to be a part of, the Bonus Program, in respect of such
Covered Executive but the other provisions hereof shall remain in full force and
effect.

In the event that changes are made to Section 162(m) to permit greater
flexibility under the Bonus Program, the Committee may make any adjustments it
deems appropriate.

(j) This Bonus Program is governed by the Plan, and the Committee reserves the
full discretion provided for under the Plan in administering this Bonus Program.

9. Adoption Date

This Bonus Program was first adopted by the Committee on December 9, 2004 with
application for Performance Periods commencing January 1, 2005, and amended and
restated as herein provided on December 10, 2009, with application for
Performance Periods commencing January 1, 2010.

 

Administration

December 2009

Exhibit A

RAYONIER
ANNUAL CORPORATE BONUS PROGRAM

METHODOLOGY FOR COMPUTING THE

CORPORATE PERFORMANCE FACTOR

FOR THE 2010 PERFORMANCE PERIOD



2010 Performance Goals

Weighting

Financial Measures

80%

 

Net Income vs. Budget (weighted 50%)

NI divided by Budget NI



   

CAD vs. Budget

(weighted 50%)

CAD divided by Budget CAD

Apply formula separately for actual cumulative CAD vs. budget for each quarter
ending 3/31, 6/30, 9/30 and 12/31 within the Performance Period.

 

Strategic Measures (as reviewed and approved by the Committee)

20%

 

Computation of the Corporate Payout Factor

:



Apply the Performance Goal calculation formula for Net Income and CAD as
specified above. Multiply the results by the weighting for each financial
measure and sum the results to determine the financial measures factor. Using
the factor, determine the financial measures payout using the table below,
interpolating values between the threshold, target and maximum levels.



 

Threshold

 

Target

 

Maximum

 

Factor

85%

 

100%

 

120%

 

Financial Payout

20%



100%



200%





 

Multiply the financial payout by the financial measures weighting to determine
the financial payout percentage. Once the Committee has determined the strategic
measures payout levels ranging from 0% to 40%, add the strategic payout
percentage results to the financial payout percentage results to determine the
CPF. Note: The strategic payout for Corporate employees will be the average
strategic payout results for Performance Fibers, Real Estate and Forest
Resources.



Exhibit B



 

 

RAYONIER



ANNUAL CORPORATE BONUS PROGRAM

TARGET BONUS FOR RAYONIER DESIGNATED EMPLOYEES

AS A PERCENT OF BASE SALARY*



Salary Grade

Bonus Target %

   

32

100

31

93

30

87

29

80

28

69

27

65

26

61

25

54

24

51

23

43

22

40

21

38

20

30

19

27

18

20

17

17

16

13

15

10



* Year-end Base Salary or Performance Period ending base salary as may be
applicable.

 

Administration

December 2009

 